DOWD, Chief Judge,
concurring.
I concur in the result reached in the opinion but would hold defendant did not waive the physician-patient privilege conferred by § 491.060(5) RSMo 1978. Generally, the presence of third parties unrelated to the patient’s treatment does waive the privilege. State v. Scott, 491 S.W.2d 514, 519 (Mo. banc 1973). However, the renunciation must also be intentional and willing. The record reveals defendant was suffering from trauma with serious injuries to the chest, spine, and head. During the course of treatment, he was questioned by a nurse in the emergency room. While there were third parties in the emergency room, I do not believe their mere presence is sufficient to waive the privilege. Such a broad application of the waiver rule is unrealistic and places an unreasonable burden on accident victims to avoid a waiver implied by the presence of third parties even when the evidence reveals said parties failed to hear the communication.
Trauma cases pose unique situations where there are frequently parties unrelated to treatment in the emergency room. Patients must be able to confide in the medical personnel without feeling it necessary to request a private room before doing *914so. In this case it is naive to believe defendant who was incoherent at times, consciously waived the privilege.
I would hold Nurse Knipp’s testimony inadmissible absent a clear showing defendant was both aware of the parties present in the room and that he intentionally waived the privilege. The physician-patient privilege was enacted to encourage patients to confer with their doctors without fear of disclosure. We should not destroy such a privilege by implication.